Opinion by
Orlady, J.,
A part of a public- highway known as the Schuylkill Valley road in Lower Merion township was vacated in proceedings in the quarter sessions, under and by which some 317 feet of the public road northerly from its terminus were vacated, and the road now ends at a point on the property of a private corporation operated for profit. It is urged that this ending point is not a sufficient terminus for a public road, although it is conceded that the point is opposite to and at the Pencoyd Iron Works, a large manufacturing plant covering many acres of land on which are erected a number of mills, shops, offices, etc., and where thousands of persons are employed in a great industrial establishment.
With the merits of the case we have nothing to do; they raise questions- of utility and expediency to be decided by the court of quarter sessions, and it may be taken as legally determined that the portion of the road vacated has become useless, inconvenient and burdensome. Our sole inquiry is confined to the character of the terminus as marked out in the record, — whether the Pencoyd Iron Works is such a public place as is contemplated by the Act of June 13, 1836, P. L. 651?
It is the settled rule of this state that a public road must begin and end in a public highway or a place of public resort: Miller’s Road Case, 9 S. & R. 35 ; West Pikeland Road, 63 Pa. 471. A private road is by the 11th section of the act reasonably defined to be one with a public terminus as “ a highway or place of necessary public resort, or to a private way leading to a highway,” and with a private terminus “ from the dwellings or plantations of the petitioners.” A public road must have a public terminus at the beginning and ending points. *378The fact in controversy has been three times decided by the court of quarter sessions which had jurisdiction to lay out a road as reported by the viewers or to vacate a part of a public road and leave a terminus as fixed in this record. “ In what shape or condition the part not vacated will remain after the vacation of the other part is a question we cannot inquire into. That is a matter solely for the judgment of the court of quarter sessions from which there is no appeal. We can conceive of many reasons why a road may be vacated to a particular line, and no further: ” Stowell’s Appeal, 1 W. N. C. 388. A public highway may terminate in a cul de sac: Elliot on Roads and Streets, 1, and cases cited ; In re Melon Street, 1 Pa. Superior Ct. 63, affirmed in 182 Pa. 397. The “ necessary resort ” of the statute may be taken to be a place of public resort where men are in the habit of meeting on their lawful business or in pursuance of their proper duties. This view has been held throughout the commonwealth and is a very reasonable construction of the term: Miller’s Road, 9 S. &. R. 35; Kyle’s Road, 4 Yeates, 516; Neeld’s Road, 1 Pa. 354; West Pikeland Road, 63 Pa. 471; London Britain Road, 1 Chest. Co. Rep. 396; Lehman Township Road, 7 Kulp, 404; West Goshen Roads, 7 Pa. C. C. Rep. 250 ; Road in Upper Hanover Township, 5 Mont. Co. R. 174; Road in Greenwich Township, 11 Pa. 186; Road in Susquehanna, 1 Pearson, 59; Loretto Road, 5 Casey, 350; Boyer’s Road, 37 Pa. 257.
A point on a navigable river (Balliet v. Commonwealth, 17 Pa. 509) ; intersecting points on two public roads (Springfield Road, 73 Pa. 127) ; a church, a cemetery, a public school (West Pikeland Road, 63 Pa. 471) ; a public place on the boundary line of a state, a county and a borough (15 Am. & Eng. Ency. of Law [2d ed.], 356; Trickett’s Penna. Road Law, 23), have been held to be sufficient termini to warrant the confirmation of a public road, — to which we have no hesitation in adding a large manufacturing establishment like the Pencoyd Iron Works and a public station on a railroad.
The proceedings had in the court below are affirmed and the appeal dismissed.